                    Case 19-10248-CSS             Doc 319       Filed 02/24/20       Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re                                                                Chapter 11

Avadel Specialty Pharmaceuticals, LLC,1                              Case No. 19-10248 (CSS)

                                Debtor.

           CERTIFICATION OF COUNSEL REQUESTING ENTRY OF
 ORDER (A) APPROVING THE DISCLOSURE STATEMENT ON AN INTERIM BASIS,
  (B) ESTABLISHING PROCEDURES FOR SOLICITATION AND TABULATION OF
  VOTES TO ACCEPT OR REJECT THE PLAN OF LIQUIDATION, (C) APPROVING
  THE FORM OF BALLOT AND SOLICITATION MATERIALS, (D) ESTABLISHING
 VOTING RECORD DATE, (E) FIXING THE DATE, TIME AND PLACE FOR THE
         HEARING ON FINAL APPROVAL OF THE DISCLOSURE STATEMENT
      AND CONFIRMATION OF THE PLAN AND THE DEADLINE FOR FILING
 OBJECTIONS THERETO, AND (F) APPROVING RELATED NOTICE PROCEDURES

            The undersigned counsel to the above-captioned debtor and debtor in possession

 (the “Debtor”) in the above-captioned case hereby certifies that:

            1.       On June 10, 2019, the Debtor filed the Debtor’s Motion for Entry of an Order (A)

 Approving the Disclosure Statement on an Interim Basis, (B) Establishing Procedures for

 Solicitation and Tabulation of Votes to Accept or Reject the Plan of Liquidation, (C) Approving

 the Form of Ballot and Solicitation Materials, (D) Establishing Voting Record Date, (E) Fixing

 the Date, Time, and Place for the Hearing on Final Approval of the Disclosure Statement and

 Confirmation of the Plan and the Deadline for Filing Objections Thereto, and (F) Approving

 Related Notice Procedures [Docket No. 204] (the “Motion”) with the United States Bankruptcy

 Court for the District of Delaware (the “Court”).

            2.       Objections to the Motion were to be filed and served no later than June 25, 2019

 at 4:00 p.m., which deadline was extended for the Office of the United States Trustee.

 1
        The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
        Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
              Case 19-10248-CSS         Doc 319    Filed 02/24/20     Page 2 of 3




       3.     On June 10, 2019, the Debtor also filed the Debtor’s Proposed Combined

Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 203].

       4.      On July 16, 2019, the United State Trustee filed the United States Trustee’s

Objection to Debtor’s Motion for Entry of an Order (A) Approving the Disclosure Statement on

an Interim Basis, (B) Establishing Procedures for Solicitation and Tabulation of Votes to Accept

or Reject the Plan of Liquidation, (C) Approving the Form of Ballot and Solicitation Materials,

(D) Establishing the Voting Record Date, (E) Fixing the Date, Time, and Place for the Hearing

on Final Approval of the Disclosure Statement and Confirmation of the Plan and the Deadline

for Filing Objections Thereto, and (F) Approving Related Notice Procedures [Docket No. 227]

(the “UST Objection”).

       5.     The Debtor also received informal comments from the IRS and Epiq. No other

objections or comments were received.

       6.     The Court held status conferences on the Motion on July 23, 2019, September 24,

2019, and November 19, 2019.

       7.     As previously represented to the Court, the Debtor has addressed the UST

Objection and the informal comments of the IRS received to date in (i) the revised form of order

granting the Motion, which is attached hereto as Exhibit A, and also attach hereto as Exhibit B a

blackline against the proposed form of order that was attached to the Motion; and (ii) the

Debtor’s First Amended Proposed Combined Disclosure Statement and Chapter 11 Plan of

Liquidation [Docket No. 304] filed on January 8, 2020. The revised proposed form of order also

includes certain requested procedural edits suggested by Epiq.

       8.     The Debtor submits that the Motion and proposed order attached as Exhibit A

comply with 3017-2 of the Local Rules of Bankruptcy Practice and Procedure of the United




                                               2
                Case 19-10248-CSS        Doc 319      Filed 02/24/20      Page 3 of 3




 States Bankruptcy Court for the District of Delaware and that, in accordance with Local Rule

 3017-2(c), the Court may grant the relief requested without a hearing.

          9.    The Debtor therefore respectfully requests that the Court enter the proposed order

 attached hereto as Exhibit A at its earliest convenience. Counsel is available at the request of the

 Court.

 Dated: February 24, 2020

GREENBERG TRAURIG, LLP

/s/ Dennis A. Meloro
Dennis A. Meloro (DE Bar No. 4435)                GREENBERG TRAURIG, P.A.
The Nemours Building                              Paul J. Keenan Jr. (admitted pro hac vice)
1007 North Orange Street, Suite 1200              John R. Dodd (admitted pro hac vice)
Wilmington, Delaware 19801                        Reginald Sainvil (admitted pro hac vice)
Telephone: (302) 661-7000                         333 S.E. 2nd Avenue, Suite 4400
Facsimile: (302) 661-7360                         Miami, Florida 33131
Email: melorod@gtlaw.com                          Telephone: (305) 579-0500
                                                  Facsimile: (305) 579-0717
-and-                                             Email: keenanp@gtlaw.com
                                                          doddj@gtlaw.com
Sara Hoffman (admitted pro hac vice)                      sainvilr@gtlaw.com
200 Park Avenue
New York, New York 10166
Telephone: (212) 801-9200
Facsimile: (212) 801-6400
Email: hoffmans@gtlaw.com

                          Counsel for the Debtor and Debtor in Possession
 ADMIN 36327841v1




                                                  3
